Title: To Thomas Jefferson from John Keemle, 1 October 1807
From: Keemle, John
To: Jefferson, Thomas


                        
                            Sir,
                            Philada. Octbr. 1st. 1807.
                        
                        To the well intended frankness, which dictated my former letters to you, this communication is indebted for
                            its existence. The conviction of the propriety of a decent expression of opinions to the Executive Authority of a Country,
                            in cases of National Emergencies, induced me to a communication of my Ideas some time since, and assurance that you will
                            not attribute the present application to any improper motives, encourages me in my views.
                        I think, Sir, I may without vanity declare, that from the termination of our Revolutionary conflict, in which
                            I am proud to have contributed my feeble Talents in defence of those principles, which are yet and I trust continue to be
                            the peculiar Characteristics of our Goverment, I have remained the warm American. The changes which Political parties in
                            this State assumed, have found me the Advocate of the sound principles, and leading features of your Administration. My
                            attachment to you has not grown out of any sordid expectations of Official lucre; though I must confess, from the many
                            sacrifices, which I have made to my Country, during her Memorable Struggle for freedom an appointment to any Office in
                            this State, would unquestionably be pleasing and acceptable; and as a vacancy has occurred, by the Death of my respected
                            friend, Genl. Muhlenberg, (which I am sorry to announce) in the department he filled, I should be very happy to be
                            considered as an applicant for a situation in the Custom House of this port.
                        I should not at this advanced period of my life, be under the Necessity of making this application, had I not
                            suffered a sacrifize of my Claims for Revolutionary services, because I resigned a few day previous to the time limited by
                            Congress, in their Resolution of April the 10th. 1780, by which all those who had resigned were barred from depreciation
                            and other arreages of pay; with a number of other private losses, by captures unavoidable in time of war, and a large
                            family depending on me for support. Theese, Sir, are the exciting causes, which have induced me to become, (with many
                            others) an applicant for this office.
                        I well know, Sir, that it is not only Customary but in some measure necessary to accompany an application
                            with respectable recommendations, of the merits, qualifications and abilities of the applicant; and theese I could have
                            procured; for my deceased friend, with whom I served as Surgeon at the Battle of Germantown, would have given me his name
                            at any time when requested. I could get the names of several Revolutionary Characters, well known to you, on asking them
                            for it; but this is deemed by my friends, as well as by myself, unnecessary, presuming you will concur in opinion with me,
                            that the best recommendation, which I can produce, to your satisfaction, is that of being Elected a member of the
                            Legislature on the 9th of Octbr. 1803, by 1700 of my fellow Citizens, and backed by my Claim on the U. States for
                            arrearages of pay, for which I have with other officers, often petitioned in vain, to this Day.
                        I hope, Sir, the Liberty which I have taken will not be deemed improper by you, as I should be extremely
                            sorry, to exceed those limits of respect, with which I shall ever remain—
                        Sir, Your most Obedt. Humble Servt.
                        
                            John Keemle
                            
                        
                    